Order entered September 11, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00748-CV

                         PARALLEL NETWORKS, LLC, Appellant

                                               V.

                             JENNER & BLOCK, LLP, Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-13-01146-E

                                           ORDER
       We GRANT appellant’s August 30, 2013 second motion for an extension of time to file a

brief. Appellant shall file its brief on or before September 16, 2013. We caution appellant that

no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   DAVID LEWIS
                                                            JUSTICE